Case 4:21-cr-20080-SDD-CI ECF No. 1, PagelD.1 Filed 02/03/21 Page 1of 4 y

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

Case: 4:21-cr-20080

TED STATES OF RICA, Assigned To : Davis, Stephanie Dawkins
Referral Judge: Ivy, Curtis, Jr
Plaintiff, Assign. Date : 2/3/2021

Description: USA v. ANTHONY STONE (TT)

Vv. Violation:
18 U.S.C. § 922(g)(1)
ANTHONY D. STONE,

Defendant.

 

INDICTMENT

 

THE GRAND JURY CHARGES:
COUNT ONE
PROHIBITED PERSON IN POSSESSION OF A FIREARM
(18 U.S.C. § 922(g)(1))
- On or about September 8, 2020, in the Eastern District of Michigan,
ANTHONY D. STONE, knowing he had previously been convicted of a crime

punishable by imprisonment for a term exceeding one year, knowingly possessed a

Taurus, model G2C, 9mm caliber semiautomatic pistol, and the firearm was in and

affecting commerce, all in violation of Title 18, United States Code, Section

922(g)(1).

 

 
Case 4:21-cr-20080-SDD-CI ECF No.1, PagelD.2 Filed 02/03/21 Page 2 of 4

FORFEITURE ALLEGATION- FIREARMS AND AMMUNITION
(18 U.S.C. § 924(d)(1))

The allegations contained in Count One of this Indictment are hereby re-
alleged and incorporated by reference for the purpose of alleging forfeiture pursuant
to Title 18, United States Code, Section 924(d)(1).

Upon conviction of the offense charged in Count One, ANTHONY D.
STONE shall forfeit to the United States, pursuant to Title 18, United States Code,
Section 924(d)(1) any firearm or ammunition involved in said offense including a

Taurus, model G2C, 9mm caliber semiautomatic pistol bearing serial number

TLY38580; 31 rounds of 9mm caliber ammunition that were loaded in the Taurus

 
Case 4:21-cr-20080-SDD-CI ECF No. 1, PagelD.3 Filed 02/03/21 Page 3 of 4

pistol; and, 12 rounds of 9mm caliber ammunition that were loaded in a twelve-

round magazine found in close proximity to the pistol.

THIS IS A TRUE BILL.

Dated: February 3, 2021

SAIMA S. MOHSIN
Acting United States Attorney

s/JULES M. DEPORRE

 

JULES M. DePORRE

Assistant United States Attorney
MI State Bar P-73999

600 Church Street

Flint, Michigan 48502-1280

s/GRAND JURY FOREPERSON

s/ANTHONY P. VANCE
ANTHONY P. VANCE
Assistant United States Attorney
Chief, Branch Offices

 
Case 4:21-cr-20080-SDD-CIl ECF No.1, PagelD.4 Filed 02/03/21 Page 4 of 4

Companion Case information MUST be completed by AUS/

_ Case: 4:21-cr-20080
United States District Court Crimi ‘ . . . .
Eastern District of Michigan nal Case Cove Reforal Judge ea oceans Dawkins
: Ivy, is, Jr
Assign. Date : 2/3/2021
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complet Description: USA v. ANTHONY STONE (TT)

 

 

 

 

     

    

-ompanion Cas Ar io _| Companion Case Number:

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

 

0 Yes x No AUSA's Initials: JMD

 

 

 

Case Title: USA v. ANTHONY D. STONE

County where offense occurred: GENESEE

 

Check One: XFelony | _ Misdemeanor _ Petty

X_|ndictment/ Information --- no prior complaint.
Indictment/ Information -- based upon prior complaint
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

Superseding Case Information

 

 

Superseding to Case No: Judge:
O Corrects errors; no additional charges or defendants.
O Involves, for plea purposes, different charges or adds counts.
O Embraces same subject matter but adds the additional defendants or charges below:
Defendant name Charges Prior Complaint (if applicable)

 

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

s/JULES M. DEPORRE
Date: February 3, 2021 JULES M. DEPORRE
Assistant United States Attorney
600 Church Street, Flint, Ml 48502
Phone: 810-766-5177
Fax: 810-766-5427
E-Mail address: Jules. DePorre@usdoj.gov
Attorney Bar #: P73999

* Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, (2) the same or related parties are present, and the cases arise out of the
same transaction or occurrence. Cases may be companion cases even though one of them may have already been terminated.

 

 
